Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Claims 1-14 and 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group 1, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/29/2022; however, there is no argument with the traverse. Therefore, the restriction is FINAL.

This is a reply to the application filed on 06/29/2022, in which, claim(s) 1-31 are pending.
Claim(s) 1-14 and 29-31 is/are withdrawn.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 04/22/2020 is/are accepted by The Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amer et al. (Pub. No.: US 2016/0278187 A1; hereinafter Amer) in view of Roquemore III (Pub. No.: US 2018/0027635 A1; hereinafter Roquemore).
Regarding claim 15, Amer discloses a computer program product comprising a non-transitory computer-readable storage device storing computer executable instructions, wherein one or more of the computer executable instructions, executed by a data processing system communicably coupled to a mobile electronic device, cause the mobile electronic device to: 
register a user account by establishing wireless communications between the mobile electronic device and a remote server system (user register account with cloud server via mobile device [Amer; ¶21; Fig. 12 and associated text]), 
transmit a request instructing a user to press a light switch actuator of a lighting control system (user perform power-up function, scan QR code, etc., [Amer; ¶82-83; Figs. 9-10 and associated text]),
identify the lighting control system in response to detecting a device pin of the lighting control system broadcasted via a wireless protocol responsive to the user pressing the light switch actuator, the device pin including one or more of a serial number, a UUID an actuator state (the user identify the smart light adapter based on broadcast smart light adapter ID or name [Amer; ¶21; Figs. 9-10 and associated text]), 
transmit Wi-Fi credentials from an application via an encrypted exchange with the lighting control system by the mobile electronic device, the encrypted exchange transmitted via the wireless protocol (transmit the access point password from mobile application to light controller [Amer; ¶82-83; Figs. 9-10 and associated text]), and 
transmit the device pin from the lighting control system to the remote server system (transmit the light information and sync to the cloud server [Amer; ¶82-83; Figs. 9-10 and associated text]).
Amer discloses that the user may scan QR code, or perform power up function. Amer does not explicilty discloses a user to press a light switch actuator of a lighting control; however, in a related and analogous art, Roquemore teaches this feature.
In particular, Roquemore teaches a user press a button on a light controller/wall switch, which would active beaconing and broadcast for device pairing, using light controller identifier, which would allow the user to identify the device for pairing wirelessly [Roquemore; ¶31-33; Fig. 2 and associated text]. It would have been obvious before the effective filing date of the claimed invention to modify Amir in view of Roquemore with the motivation to allow user’s trigger a particular device to easier identify the device in a multi-devices controlled environment.

Regarding claim 16, Amer-Roquemore combination discloses the computer program product according to claim 15, wherein the computer executable instruction causes the mobile electronic device to transmit a setup complete message to the lighting control system, the setup complete message configured to cause the lighting control system to disconnect the wireless protocol (the registering and setup of device may disconnect from wireless after completed setup and go back to sleep [Roquemore; ¶32, 42-51]). The motivation is to conserve power [Roquemore; ¶57].

Regarding claim 17, Amer-Roquemore combination discloses the computer program product according to claim 15, wherein the computer executable instruction causes the mobile electronic device to register the user account by establishing wireless communications between the mobile electronic device and the remote server system via a two-factor authentication (standard username/password is performed, but multi-factor authentication can be additional [Amer; ¶83-35]).

Regarding claim 18, Amer-Roquemore combination discloses the computer program product according to claim 15, wherein the computer executable instruction, executed by the data processing system communicably coupled to the mobile electronic device, cause the mobile electronic device to: 
request connection status and a secret pin from lighting control system (requesting authentication based on connection type, such as direct or bluetooth pairing [Roquemore; ¶65-66]). The motivation to better secure connection.

Regarding claim 19, Amer-Roquemore combination discloses the computer program product according to claim 15, wherein the wireless protocol comprises BLE (bluetooth low energy connection [Amer; ¶5][Roquemore; ¶27]).

Regarding claim 20, Amer-Roquemore combination discloses the computer program product according to claim 15, wherein the computer executable instruction, executed by the data processing system communicably coupled to the mobile electronic device, cause the mobile electronic device to: 
determine a status of an auxiliary lighting control system communicably coupled to a primary lighting control system connected directly to the remote server system (determining status, usage, and other vital information [Amer; ¶23, 55-60]).

Regarding claim 21, Amer-Roquemore combination discloses the computer program product according to claim 15, wherein the computer executable instruction, executed by the data processing system communicably coupled to the mobile electronic device, cause the mobile electronic device to:
control an auxiliary lighting control system by sending communication from the mobile electronic device to the remote server system and from the remote server system to a primary lighting control system (the control can be performed from the mobile/web application or cloud platform [Amer; ¶62-69]).

Regarding claim 22, Amer-Roquemore combination discloses the computer program product according to claim 15, wherein the computer executable instruction, executed by the data processing system communicably coupled to the mobile electronic device, cause the mobile electronic device to obtain an authentication token (the mobile obtain rights to control the light adapter [Amer; ¶62-69]).

Regarding claim 23, Amer-Roquemore combination discloses the computer program product according to claim 22, wherein the authentication token is obtained in response to receipt of a two-factor authentication (the mobile obtains rights to control the light adapter after registered and setup of the light adapter [Amer; ¶62-69]).

Regarding claim 24, Amer-Roquemore combination discloses the computer program product according to claim 15, wherein the computer executable instructions are transmitted via a GUI (using graphic user interface [Amer; ¶19-20]).

Regarding claim 25, Amer-Roquemore combination discloses the computer program product according to claim 15, wherein a portion of the computer executable instructions are transmitted via a speaker (audio sensing [Roquemore; ¶19], furthermore speaker instruction on device setup is well-known).

Regarding claim 26, Amer-Roquemore combination discloses the computer program product according to claim 15, wherein the computer executable instruction, executed by the data processing system communicably coupled to the mobile electronic device, cause the mobile electronic device to: 
pair with the lighting control system via a Bluetooth key exchange for encrypting communication therewith (active beaconing and broadcast for device pairing via BLE, using light controller identifier, which would allow the user to identify the device for pairing wirelessly [Roquemore; ¶31-33; Fig. 2 and associated text]). The motivation is to allow alternative method of communication incase no WIFI exist.

Regarding claim 27, Amer-Roquemore combination discloses the computer program product according to claim 15, wherein the computer executable instruction, executed by the data processing system communicably coupled to the mobile electronic device, cause the mobile electronic device to:
 transmit an instruction to the lighting control system (sending instruction to the smart light adapter [Amer; ¶82]).

Regarding claim 28, Amer-Roquemore combination discloses the computer program product according to claim 15, wherein the computer executable instruction, executed by the data processing system communicably coupled to the mobile electronic device, cause the mobile electronic device to: 
in response to receiving a connection confirmation from the lighting control system indicating that the lighting control system is communicably coupled to the remote server system, terminate communication achieved via the wireless protocol established between the lighting control system and the mobile electronic device (after the registering and setup of device is completed, disconnect from wireless and go back to sleep mode [Roquemore; ¶32, 42-51]). The motivation is to conserve power [Roquemore; ¶57].

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432